DETAILED ACTION
The amendment filed 12/20/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,6,7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsui (GB 1457183 A).
	With regard to claim 1, Mitsui discloses a floating breakwater (figs. 1-2), comprising: 
	a floating plate (6), width thereof being at least one wavelength (fig. 2) and comprising a plurality of rigid regions (pipe 1 on either side of plate), one disposed parallel to an adjacent region (fig. 1,2), wherein each of said rigid regions singly extends along said width (fig. 1) of said plate (6), for receiving water waves propagating along said rigid regions (fig. 2), thereby not allowing said water 
	With regard to claim 3, Mitsui further discloses wherein at least one of said plurality of rigid regions comprises a hinge (5).
	With regard to claim 6, Mitsui further discloses said anchors are characterized in sinking said floating plate slightly below a sea level (pg. 1, lines 85-90; fig. 2), all in an equal strength applied by floating of said floating plate, thereby a plurality of said anchors absorb together attacks of said waves (figs. 1-2).
	With regard to claim 7, Mitsui further discloses said floating plate is perforated (10), thereby allowing water to sink (figs. 1-2).
	With regard to claim 9, Mitsui further discloses said rigid regions are floatable (fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui (GB 1457183 A) in view of Fuller (3,863,455).
	With regard to claim 8, Mitsui discloses the invention substantially as claimed however is silent regarding said floating plate is optically transparent, thereby reducing ecological impact.
	Fuller discloses a floating breakwater that is optically transparent (col. 2, lines 30-36).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Fuller and construct the device with transparent panels as taught by Fuller in order to observe the water below the device.

Allowable Subject Matter
Claims 4, 5, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/20/2020 have been fully considered. Some arguments are persuasive while others are not persuasive.
	In response to applicant’s argument regarding claim 1, the examiner contends applicant’s arguments are further limiting than the claimed invention.  Applicant argues that a rigid pole 36A, being a single pole all long connecting a plurality of subsidiary plates.    The examiner contends these limitations are not required in claim 1. Claim 1 merely requires a single floating plate and two rigid 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
3/25/2021